Citation Nr: 1434551	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  13-27 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a fractured left ankle medial malleolus (claimed as broken left ankle and ankle sprain).

2.  Entitlement to service connection for lumbar spine diffuse disc bulge at L2-L3 and L4-L5 (claimed as back injury).


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active air service from April 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 decision by Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his August 2013 Substantive Appeal, which perfected his appeals for service connection for a fractured left ankle medial malleolus and a lumbar spine diffuse disc bulge at L2-L3 and L4-L5, the Veteran requested a videoconference hearing before a member of the Board.  While he also requested a hearing before a Decision Review Officer (DRO), in lieu of which an informal conference was held in November 2013, he stated that if he remained unsatisfied following the decision of the DRO, he requested a videoconference hearing before a member of the Board.  The record lacks evidence that he was ever scheduled for one.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a member of the Board.  Provide the Veteran notice of the scheduled hearing date as required under 38 C.F.R. § 20.704(b) (2013) and associate a copy of the notice with the claims file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the hearing, the case should be returned directly to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

